Per Curiam,
The record in this case shows that on April 25, 1916, the applicant’s petition for a retail liquor license was refused by the Court of Quarter Sessions of Allegheny County. That on June 5, 1916, a hearing was had, when the court filed a per curiam order as follows: “Rudolph Schwartz, haying been refused a renewal of a retail liquor license, for the year beginning May 1, 1916, presented a petition for a rehearing, praying, in substance, a revocation of the refusal, and an order granting a renewal. At the hearing, ordered by the court, testimony was taken, and a transcript of it filed of record. A careful *5consideration of the testimony fails to convince us that any error was committed by the court, in its order of April 25, 1916, refusing to grant the license.”
It appears by the paper book of the appellee, and is accepted by the appellant as a fact, that owing to the large number of applications for liquor licenses a general order was made and filed by the License Court as follows : “April 25, 1916, the application for license to sell liquor at retail in the boroughs and townships for one year, beginning May 1, 1916, having been heard in open court, are hereby disposed of as follows:, Those refused are for the reason inter alia, — that they are not necessary,” — following this order, in its proper place, is the name of the applicant, and opposite thereto is the word, refused.
These orders can have but one meaning, to wit: That after due hearing and full examination, the license was refused as being unnecessary. Further than this, it is not necessary to go, as every requirement of the statutes and decisions have been fully complied with.
The decree is affirmed.